NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
BANCORP SERVICES, L.L.C.,
Plaintiff-Appellant, ~
V.
SUN LIFE ASSURANCE COMPANY OF CANADA
(U.S.),
Defendant~Appellee,
AND
ANALECT LLC,
Defendcmt.
lo
2011-1467
Appea1 from the United StateS DiStrict Court for the
Eastern District of Missouri in case no. 00-CV-1073,
Judge Car0l E. Jackson.
ON MOTION
ORDER
The parties jointly move for an extension of time, un-
til Oct0ber 28, 2011, for Banoorp ServiceS, LLC, to file its

BANCORP SERVICES V. SUN LIFE 2
opening brief and for an extension of tin1e, until February
6, 2012, for Sun Life to file its response brief.
Upon consideration thereof
IT fS ORDERED THATZ
The motion is granted
FoR THE C0URT
SEP 2 3 2011 /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Char1es K. Verhoeven, Esq.
M tth B. L ' , E . f Fl
3 eW °W"e sq s.s.coum o’FErpPmLs FoR
32 1 ms FsnsnAL macon
SEP 23 2011
.|AN HORBALY
~ CLERK